F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         OCT 31 2002
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

    KEESHA-MARIA ASHANTI, The
    Honorable,

                Plaintiff - Appellant,
                                                       No. 01-2220
    v.                                           D.C. No. CIV-01-513 BB
                                                    (D. New Mexico)
    SUPREME COURT OF NEW
    MEXICO; JUDICIAL
    PERFORMANCE EVALUATION
    COMMISSION,

                Defendants - Appellees.


                             ORDER AND JUDGMENT         *




Before HENRY , ANDERSON , and LUCERO , Circuit Judges.



         Plaintiff is an elected New Mexico County Court judge who was ordered by

the New Mexico Supreme Court to attend a mid-year-evaluation interview,

pursuant to that state’s Judicial Performance Evaluation Program. When Judge

Ashanti refused to participate in the interview unless her attorney was allowed to



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
accompany her, the state Supreme Court issued an order holding her in contempt

of court. In response, Judge Ashanti filed an action in federal district court

challenging both the contempt order and the state’s judicial evaluation procedure.

But because the contempt order is a judicial decision of the state’s highest court,

and Judge Ashanti’s general constitutional challenges to the judicial evaluation

procedure are inextricably intertwined with the state court decision, we agree with

the district court that it lacked jurisdiction. Thus, we affirm the district court’s

dismissal for lack of subject matter jurisdiction.   1




                                              I.

       The New Mexico Supreme Court, which has superintending control of that

state’s inferior courts, established a Judicial Performance Evaluation Program and

created a Judicial Performance Evaluation Commission (“Commission”) to

administer the program. The rules promulgated by the Commission allow it to

conduct judge interviews as official sources of information in evaluating the

professional performance of a judge standing for retention. The evaluation

program also provides for mid-term evaluation of judges, which is conducted half




1
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.

                                             -2-
way through a judge’s term of office, for the purpose of improving the judge’s

performance.

      Pursuant to the evaluation program, the Commission scheduled an interview

with Judge Ashanti. She came to the interview with two observers, one of whom

was an attorney, and asked that they be allowed to attend the interview. The

Commission, however, declined to conduct the interview in the presence of the

observers, and the interview was rescheduled. Thereafter, Judge Ashanti

corresponded with the Commission through her attorney, questioning the

necessity of an interview in the mid-term evaluation process and stating her

refusal to participate in the interview without counsel. As a result, the

Commission sought and received a Writ of Superintending Control from the New

Mexico Supreme Court, directing Judge Ashanti to attend the interview. Again

Judge Ashanti’s attorney wrote to the Commission, restating her refusal to be

interviewed without counsel. The Commission then filed a motion requesting an

order to show cause why Judge Ashanti should not be held in contempt of court

for failing to comply with the court’s previous order. Judge Ashanti responded to

the motion, and, after holding a hearing, the New Mexico Supreme Court issued

an Order of Contempt against Judge Ashanti for failing or refusing to comply

with the Writ of Superintending Control. The order specified several




                                         -3-
requirements for purging the contempt, including appearing at the interview

without counsel or witnesses.

       In response to the contempt order, Judge Ashanti filed an action in federal

district court, requesting injunctive relief requiring the Commission to allow

Judge Ashanti’s counsel to attend her interview. She also asked that the district

court declare the Commission’s interview-and-recommendation process

unconstitutional, or, in the alternative, that the court set objective standards to be

used when interviewing and recommending judges. The district court dismissed

the complaint because it determined that it lacked jurisdiction based on the

Supreme Court’s decision in     District of Columbia Court of Appeals v. Feldman     ,

460 U.S. 462 (1983). We review that determination de novo.        Kiowa Indian Tribe

of Okla. v. Hoover , 150 F.3d 1163, 1165 (10th Cir. 1998).


                                            II.

       The Supreme Court held in      Feldman that a federal district court has no

jurisdiction to review final state-court determinations made in judicial

proceedings. 460 U.S. at 476. Review of those determinations “resides

exclusively in the United States Supreme Court.”      Razatos v. Color. Supreme

Court , 746 F.2d 1429, 1432 (10th Cir. 1984). Further, federal review of

constitutional claims is also prohibited if the claims are “inextricably intertwined”

with a state court judicial proceeding.    Feldman, 460 U.S. at 483-84 n.16, 486-87.

                                            -4-
This is so because if claims are inextricably intertwined with the state court’s

order in the judicial proceeding, then the federal court “is in essence being called

upon to review the state court decision.”    Id. at 483-84 n.16.

       We must determine if the circumstances of this case preclude federal

review under Feldman , and we begin by looking at the relief sought in the

complaint. Judge Ashanti seeks injunctive relief that would effectively overturn

the New Mexico Supreme Court’s order of contempt against her–clearly a

challenge to that state court order. She also seeks a declaration that the state’s

judicial evaluation program is unconstitutional or, in the alternative, she requests

injunctive relief requiring the Commission to set objective interview-and-

recommendation standards. Because we are prohibited from reviewing

determinations made in state court orders that arise from judicial proceedings, our

first task is to determine if the contempt proceeding before the New Mexico

Supreme Court was judicial in nature. And, if we agree with the district court

that it was, we must then determine if Judge Ashanti’s constitutional claims are

inextricably intertwined with that judicial proceeding.

                                            A.

       “[I]t is a question of federal law whether a particular proceeding before

another tribunal was truly judicial for purposes of ascertaining the jurisdiction of

a federal court.”   Id. , 460 U.S. at 476 n.13 (quotation omitted). And “the nature


                                            -5-
of a proceeding depends not upon the character of the body but upon the character

of the proceedings.”    Id. at 477 (quotation omitted).

       Judge Ashanti maintains that the state contempt proceeding was

administrative in nature, rather than judicial. Like the district court, we disagree.

The contempt proceedings involved a judicial inquiry, “in which the [New Mexico

Supreme Court] was called upon to investigate, declare, and enforce ‘liabilities as

they [stood] on present or past facts and under laws supposed already to exist.’”

Id. at 479 (quoting Prentis v. Atlantic Coast Line Co.      , 211 U.S. 210, 226 (1908)).

Judge Ashanti’s refusal to participate in the interview without her attorney

required the New Mexico Supreme Court to consider her position and legal

arguments in light of existing law and determine if she should be held in contempt

for refusing to appear unless the Commission permitted her attorney to attend.

See id. at 480. The proceedings were not administrative: the court did not engage

in rulemaking.   See id at 479 . The proceedings were not legislative: the court did

not “‘look to the future and chang[e] existing conditions by making a new rule to

be applied thereafter to all or some part of those subject to its power.’”    Id.

(quoting Prentis , 211 U.S. at 226). And the proceedings were certainly not

simply ministerial. In short, the state court adjudicated Judge Ashanti’s claim of

a present right to have an attorney present during her mid-term interview–“the

essence of a judicial proceeding.”     Id. at 481. Because the contempt order arose


                                             -6-
from judicial proceedings, the district court lacked jurisdiction to review the state

court’s decision.

                                               B.

       In addition to challenging the result of the contempt proceedings, Judge

Ashanti also mounted a constitutional challenge to the judicial evaluation

program. So we must determine if the constitutional claims are inextricably

intertwined with the state judicial proceeding. If they are, then the district court

would, in essence, be reviewing the New Mexico Supreme Court’s contempt

decision, a task that is beyond its jurisdiction.    See Razatos , 746 F.2d at 1433

(citing Feldman ).

       The crux of Judge Ashanti’s claim is her objection to being interviewed

without her attorney present. In order to resolve Judge Ashanti’s constitutional

challenges to the evaluation program, “the district court would have to go beyond

mere review of the state rule    as promulgated , to an examination of the rule   as

applied by the state court to the particular factual circumstances of [this] case.”

Id. It is not possible to address Judge Ashanti’s challenge to the evaluation

program without implicating the state court’s decision that she be compelled to

attend the interview without witnesses. Consequently, her constitutional




                                               -7-
challenge is inextricably intertwined with the state judicial proceedings, and the

district court was correct in holding it lacked jurisdiction.    2



                                              III.

       The district court lacked jurisdiction to consider Judge Ashanti’s challenge

to the New Mexico Supreme Court’s order of contempt. And because her general

constitutional challenge to the evaluation program is inextricably intertwined with

the state court’s judicial contempt proceeding, the district court also lacked

jurisdiction over those claims. We AFFIRM the district court’s dismissal of the

complaint for lack of jurisdiction.



                                                           Entered for the Court



                                                           Robert H. Henry
                                                           Circuit Judge




2
       In her brief on appeal, Judge Ashanti states that she mounted a general
constitutional challenge to the evaluation procedure over which the district court
had jurisdiction. We disagree. Although Judge Ashanti referred to a general
constitutional attack, she failed to sufficiently identify for the district court, in
either her complaint or her response to the motion to dismiss, a general
constitutional challenge unrelated to her assertion that she be allowed to have
counsel present at her interview.

                                              -8-